Fourth Court of Appeals
                               San Antonio, Texas
                                      May 21, 2014

                        Nos. 04-14-00148-CR & 04-14-00149-CR

                                Charles Ray PRINGLER,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2013CR7950 & 2013CR7951
                         Honorable Sid L. Harle, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on May 21, 2014.


                                             _________________________________
                                             Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk